 In the Matterof HENRYA. LARSON, ANINDIVIDUALandLUMBER ANDSAWMILL WORKERS UNION, LOCAL #2667Case No.R-2$14.DecidedA2igust 29, 1941Jurisdiction:logging industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to either of rival organizations until certifiedby the Board ; election necessary.Unit Appropriate for CollectiveBargaining:all employees engaged in cutting,yarding, loading and hauling logs, and repairing roads and. equipment, ex-cluding supervisory employees with the right to hire and discharge ; agreementas to.Mr. Henry A. Larson,of Bellingham, Wash.,pro se.Mr. L. Presley Gill,of Seattle,Wash., for the L. & S. W.Mr. Perry R. Gershon,of Seattle,Wash., for the I. W. A.Mr. William T. Little,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 24, 1941, Lumber and Sawmill Workers Union, Local#2667, herein called the L. & S. W., filed with the Regional Directorfor the Nineteenth Region (Seattle, Washington) a petition allegingthat a question affecting commerce had arisen concerning the rep-resentation of employees of Henry A. Larson, an individual' Bell-ingham,Washington, herein called Larson, and requesting an in-vestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On July 18, 1941, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered aninvestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.1 The petition originally named the employer as Larson Logging Company.At the hear-ing, the petition and all formal documents were corrected to designate the petitioner asappears above.35 N. L.R.B,No.16.89 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 23, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly serve upon Larson, the L. & S. W.,and InternationalWoodworkers of America, Local No. 2-46(C. I. 0.), herein called the I. W. A., a labor organization claimingto represent employees directly affected by the investigation.Pur-suant to notice a hearing was held on July 29, 1941, before CharlesM. Brooks, the Trial Examiner duly designated by the Acting ChiefTrial Examiner.The I. W. A. appeared at the hearing and inter-vened.Larson appeared on his own behalf and the L. & S. W. andthe I.W. A. were represented by counsel; all participated in thehearing.Full opportunity to be heard, to examine and cross-ex-amine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.LARSON'S BUSINESSHenry A. Larson is engaged in the cutting, removal, and sale oftimber near Bellingham, Washington.During 1941 Larson cut, re-moved, and sold approximately 1,250,000 board feet of lumber permonth, approximately 40 per cent of which were sold to the LakeWhatcom Mill of Bloedel-Donovan Lumber Mills and the remaindertoPuget Sound Pulp and Timber Company, both located in theState of Washington.Over 90 per cent of the products manufac-tured by Bloedel-Donovan Lumber Mills and Puget Sound Pulpand Timber Company are sold and shipped to points outside theState of Washington.II. THE ORGANIZATIONSINVOLVEDLumber and Sawmill Workers Union, Local #2667, is a labororganization chartered by the United Brotherhood of Carpentersand Joiners of America and affiliated with the American Federationof Labor. It admits to membership employees of the Company.InternationalWoodworkers of America, Local No. 2-46 is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company. HENRY A. LARSONIII.THE QUESTION CONCERNING REPRESENTATION91In May 1941, both the L. & S. W. and the I. W. A. asked Larsonto be recognized as the collective bargaining agent for his employees.Larson informed them that he did not know with which union todeal and therefore would deal with neither until it had been certifiedby the Board.A statement of the Field Examiner of the Board introduced inevidence at the hearing shows that both the L. & S. W. and the I. W. A.represent a substantial number of employees in the unit hereinafterfound appropriate.2-We find that a question has arisen concerning the representation ofemployees of Larson.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has arisen,occurring in connection with the operations of Larson described inSection I above, has a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tends to lead tolabor disputes. burdening and obstructing commerce and the free flowof commerce.V.THE APPROPRIATE UNITAt the hearing the parties agreed, and we find, that all employeesof Larson engaged in cutting, yarding, loading, and hauling logs, andrepairing roads and equipment, excluding supervisory employees withthe right to hire and discharge, constitute an appropriate bargainingunit.We further find that such unit will insure to Larson's employeesthe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen, can best be resolved by an election by secret ballot.At thehearing the parties expressed no preference as to the pay-roll dateto be used to determine eligibility to vote.We find that the employeesof Larson eligible to vote in the election are those who were employed"The Field Examiner stated that the L. & S. W. had submitted 19 application cards ofemployees on Larson'sMay 29, 1941,pay roll ; 18 of which were dated in May 1941 and1 in January 1939.The I.W. A. submitted 3 application cards and a petition signed by11 employees.The petition was signed in May 1941,and 1 application card was datedApril 26 and 2 were undated. There were approximately 33 employees on the May 29pay roll., 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring the pay-roll period immediately preceding the date of thisDirection of Election, subject to such limitations and additions as areset forth in the Direction.The parties disagreed as to whether Paul Reid is eligible to vote inthe election.Reid is employed by Larson as a bookkeeper and scaler.Both the I. W. A. and the L. & S. W. admit that scalers should beincluded and bookkeepers excluded from the unit.The I. W. A.,however, urges that Reid is ineligible, to vote since he is a bookkeeperand the L. & S. W. urges that he be permitted to vote on the groundthat he is a scaler.Larson first testified that Reid devoted half histime to scaling and the other half to bookkeeping.However, he subse-quently testified that Reid worked as a scaler from 4 a. m. until12: 30 p. m. and did two-thirds of the bookkeeping on his own time,during the evenings. It appears that Reid's work is predominantlythat of a scaler.We find that he is eligible to vote in the election.Upon the basis of the above findings of fact and upon the entirerecord in the case the Board, makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Henry A. Larson, Bellingham, Washing-ton, within the meaning of Section 9 (c),and Section 2 (6) and (7)of the National Labor Relations Act.2.All employees of Larson engaged in cutting, yarding, loading,and hauling logs, and repairing roads and equipment, excluding su-pervisory employees with the right to hire and discharge, constitutea unit, appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Henry A. Larson, Bellingham, Washington, an election by secretballot shall be conducted as early as possible, but not later than thirty(30), days from. the date of this Direction, under the direction andsupervision of the Regional Director for the Nineteenth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations, HENRY A. LARSON93among all employees who were engaged in cutting, yarding, loading.and hauling logs, and repairing roads and equipment, who were em-ployed by Henry A. Larson, during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during such pay-roll period because they were illor on vacation, or in the active military service or training of theUnited States or temporarily laid off, but excluding supervisoryemployees with the right to hire and discharge, and those who havesince quit or been discharged for cause, to determine whether theydesire to be represented by Lumber and Sawmill Workers Union,Local #2667, or by International Woodworkers of America, LocalNo. 2-46. (C. I. 0.) for the purposes of collective bargaining, or byneither.